Hill, J.
The facts of the case are set out at length in the foregoing statement. Without deciding the character of the estate conveyed by the deed from the plaintiff to the grantees, or the question of whether the plaintiff has been guilty of such lacha, as' will prevent .a recovery by her, we are of the opinion that under the facts as disclosed by the record the plaintiff has no such right or interest in the property sought to be recovered by her as would-entitle her to the relief sought in the petition. Under the allega*123tions of the petition the deed from the plaintiff to the grantees contained a power of sale, the proceeds to be reinvested in “like uses.” This power was exercised, and the purchasers at the sale were such bona fide, and for value. This being so, the purchasers are not bound to see that the reinvestment of the money is properly made. Such purchaser will be protected. Johnson v. Sirmans, 69 Ga. 617 (3); Schley v. Brown, 70 Ga. 64 (3 a); Tapley v. Tapley, 115 Ga. 109 (41 S. E. 235), cited with approval in Ray v. Union Savings Bank, 136 Ga. 745 (72 S. E. 26).

Judgment affirmed.


All the Justices concur, except Fish, O. J., absent.